—Cross appeals unanimously dismissed and order affirmed without costs. Memorandum: Petitioner appeals from an order of the Supreme Court that dismissed the petition to invalidate respondents’ nominating petitions. Respondents NeMoyer and Earl cross-appeal the court’s determination that the proceeding was timely commenced. Although the cross appeals were improper because respondents NeMoyer and Earl were not aggrieved (see, CPLR 5511; Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, lv denied 82 NY2d 653), we may nevertheless review the issue raised therein (see, Town of Massena v Niagara Mohawk Power Corp., supra, at 488; see also, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 544-546). The court should have dismissed the petition because the proceeding was untimely commenced (see, Matter of Ehle v Wallace, 195 AD2d 1086, lv denied 82 NY2d 653). In view of our determination, we need not address the other issue raised on appeal. (Appeals from Order of Supreme Court, Erie County, Mintz, J. — Election Law.) Present — Green, J. P., Pine, Davis and Boehm, JJ.